DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 10-13, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 20140369529), and further in view of Momo, (US 20140184172 A1).
Regarding claims 1 and 12, Quinn (US 20140369529) discloses an apparatus, and an amplifier comprising: 
an amplifier (Quinn, Fig. 5, item 500) comprising: 
a first SEPIC converter (Quinn, Fig. 5, item 502)  connected to a power supply (Quinn, Fig. 5, item Vps)  and a load (Quinn, Fig. 5, item 208); 
a second SEPIC converter (Quinn, Fig. 5, item 503) connected to the power supply and the load (Quinn, Fig. 5, item Vps), the second SEPIC converter being driven by a complementary duty cycle (Quinn, ¶ [0013]) relative to the first SEPIC31 converter; and 

The SEPIC DC/DC converter topology, the ZETA converter is another topology to provides a regulated output voltage from an input voltage that varies above and below the output voltage (Momo, US 20140184172 A1; ¶ [0111]: “As the step-up/down converter, a single ended primary inductor converter (SEPIC), a zeta converter, or the like can be used, for example.”).
Therefore, it would have been obvious to replace the Zeta converter with Quinn’s  SEPIC converter, since both perform same functions they are interchangeable.
 Regarding claims 2 and 13, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
Quinn further discloses wherein the amplifier is a class-D amplifier (Quinn, ¶ [0011]: “an audio amplifier comprising a separate power supply and a separate Class-D amplifier”). 
Regarding claims 8 and 18, the combination of Quinn and Momo discloses al the limitations of claim 6 and 16 respectively. 
Quin further discloses that the controller uses the feedback signal to control delivery of the audio to the first Zeta converter and the second Zeta converter (Quinn, Fig. 2, item 208, 205 and 206; ¶ [0013] and Abstract: “a feedback signal, such as an acoustic feedback signal from the speaker, is also used to generate the first and second modulation signals.”).
Regarding claims 11 and 22, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
Quinn further discloses that the load is at least one speaker (Quinn, Fig. 2, item 208).
Regarding claim 19, the combination of Quinn and Momo discloses al the limitations of claim 17. 
Quinn further discloses that the feedback signal is the current feedback signal and, the controller uses the current feedback signal to 20control delivery of the audio signal to the first Zeta converter and the second Zeta converter (Quinn, Abstract: “an acoustic feedback signal from the speaker, is also used to generate the first and second modulation signals”).
 Regarding claims 10 and 21, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
 However, the combination of Quinn and Momo fails to disclose that the controller is configured to initiate moving one or more poles and zeros to positions external to an operating frequency range of the amplifier. Office notice is taken that moving one or more poles and zeros to positions external to an operating frequency range of the amplifier is a technique well known in the art to be used in an audio system to ensure amplifier’s stability. Thus it would have been obvious to modify the device of Quinn as modified by Momo to use this technique to provide the required stability of the system or device.

Claims 3, 5-7, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 20140369529),  in view of Momo, US 20140184172 A1) and further in view of Texas Instruments: Designing DC/DC converters based on ZETA topology by Jeff Falin, 2010, from now on Faling .
Regarding claim 3 and 14, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
However, the combination of Quinn and Momo fails to teach that both the first Zeta converter and the second Zeta converter are fourth order converters, it would have been obvious to apply the teaching of Falin to the device of Quinn as modified by Momo to provide a fourth order converter for the desirable purpose of providing the functionality that a zeta converter requires (see, Falin, page 18, Loop design: “The ZETA converter is a fourth-order converter with multiple real and complex poles and zeroes”)
    Regarding claims, 5 and 15, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
 However, Quinn and Momo fails to teach that each of the first Zeta converter and the second Zeta converter include an inductor directly connected to ground and a switch directly connected to the power supply.
In an analogous field of endeavor, Falin discloses that each of the first Zeta converter and the second Zeta converter include an inductor directly connected to ground and a switch directly connected to the power supply (Falin, Fig. 1, items L1a and Q1).

Regarding claims 6 and 16, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
 However, Quinn and Momo fails to teach that the controller is connected to the load to receive a feedback signal.
In an analogous field of endeavor, Falin teaches a controller that  is connected to the load to receive a feedback signal (Falin, Fig. 4, items U1 (controller), Vout, R8//C12 +R7, pin 4 of U1 or FB (feedback)).
Therefore, it would have been obvious to add Falin to the combination of Quinn and Momo to provide a voltage feedback to the controller to provide a feedback for the controller.
Regarding claims, 7 and 17, the combination of Quinn and Momo discloses al the limitations of claim 6 and 16 respectively. 
However, Quinn and Momo fails to disclose that the feedback signal is a voltage feedback signal or a current feedback signal.  
	In an analogous field of endeavor, Falin discloses that the feedback signal is a voltage feedback signal (Falin, Fig. 5, item U1, FB pin 4, the voltage on pin 4 is given by the feedback loop comprising Vout, and voltage divider R8/R9).
Therefore, it would have been obvious to add Falin to the combination of Quinn and Momo to provide a voltage feedback to the controller.
Regarding claim 19, the combination of Quinn, Momo and Faling discloses al the limitations of claim 17. 
Quinn further discloses that the feedback signal is the current feedback signal and, the controller uses the current feedback signal to 20control delivery of the audio signal to the first Zeta converter and the second Zeta converter (Quinn, Abstract: “an acoustic feedback signal from the speaker, is also used to generate the first and second modulation signals”).

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 20140369529), in view of Momo, US 20140184172 A1) and further in view Hua (US 5418704 A).
Regarding claims 4 and 22, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
However, Quinn and Momo fails to disclose that both the first Zeta converter and the second Zeta converter employ a Zero Voltage Transition (ZVT) switching technique. 
In an analogous field of endeavor, Hua (US 5418704 A) discloses that both the first Zeta converter and the second Zeta converter employ a Zero Voltage Transition (ZVT) switching technique (Hua, Fig. 1).
 	Therefore, it would have been obvious to add Hua to the combination of Quinn and Momo to provide both converters with ZTV to reduce the size and weight of these converters. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 20140369529), in view of Momo, US 20140184172 A1) and further in view Mohammadpour (US 9882543 B2).
 Regarding claims 9 and 20, the combination of Quinn and Momo discloses al the limitations of claim 1 and 12 respectively. 
However, Quinn fails to disclose that each of the first Zeta converter and the second Zeta converter use integrated magnetics to couple inductors.  
In an analogous field of endeavor, Mohammadpour (US 9882543 B2) discloses an integrated magnetics to couple inductors (Mohammadpour, Fig. 3A and 4A, item 400; col. 9, lines 37-59).
Therefore, it would have been obvious to add Mohammadpour to the combination of Quinn and Momo to save space by providing an integrated inductor filter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654